UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6324



FRANCIS J. GREEN, JR.,

                                            Petitioner - Appellant,

          versus

EARL BESHEARS; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-3172-S)


Submitted:   July 23, 1996                  Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Francis J. Green, Jr., Appellant Pro Se. Ann Norman Bosse, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988), as amended by Antiterrorism
and Effective Death Penalty Act 101996, Pub. L. No. 104-32, 110

Stat. 1217, petition. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of probable cause to appeal; to the extent that such

a certificate of appealability is required, we deny such a certifi-

cate. We dismiss the appeal on the reasoning of the district court.
Green v. Beshears, No. CA-95-3172-S (D. Md. Feb. 14, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2